 

 

Exhibit 10.29

EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS AGREEMENT (this “Agreement”) is executed this 15th day of December, 2006,
to be effective as of June 22, 2006 (the “Effective Date”) between the Seneca
Gaming Corporation (the “Company”), a wholly-owned subsidiary of the Seneca
Gaming Corporation and a governmental instrumentality of the Seneca Nation of
Indians of New York (the “Nation”), and Pat Fox (“Employee”).

WHEREAS, it is in the best interest of the Company and the Employee that there
be a written contract defining the rights and obligations of the parties under
their employment arrangement.

IT IS HEREBY AGREED AS FOLLOWS:


1.                                       EMPLOYMENT

The Company hereby employs Employee as Vice President and Chief Financial
Officer and Employee hereby accepts such employment under the terms and
conditions of this Agreement.  Employee shall work under the authority of the
President and Chief Executive Officer or his designee.  Employee shall perform
all of the duties generally associated with the position and such other duties
as shall be assigned from time to time by the President and Chief Executive
Officer or his designee, including those duties set forth on Exhibit A hereto. 
Employee agrees to devote Employee’s full business time, attention and best
efforts exclusively to rendering the services described herein and agrees that
Employee will not engage in any other business activity during the Term.


2.                                       TERM

The term of this Agreement (the “Term”) shall commence upon the Effective Date,
and terminate on June 21, 2008 (the “Termination Date”), unless renewed by a
subsequent written agreement of the parties.  The Term may be sooner terminated
by either party in accordance with section 4 of this Agreement.


3.                                       COMPENSATION; BENEFITS


A.                                   THE COMPANY SHALL PAY EMPLOYEE AN INITIAL
SALARY OF THREE HUNDRED TWENTY-FIVE THOUSAND DOLLARS ($325,000) PER YEAR (“BASE
COMPENSATION”).  THE COMPANY SHALL REVIEW SAID SALARY ON AN ANNUAL BASIS (PRIOR
TO OR IN CONNECTION WITH THE CLOSE OF ITS FISCAL YEAR) AT WHICH TIME THE COMPANY
SHALL DETERMINE IN ITS SOLE DISCRETION WHETHER OR NOT SAID SALARY SHALL BE
INCREASED AND THE TIMING THEREOF.  SAID SALARY SHALL BE PAYABLE IN PERIODIC
PAYMENTS IN ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL PRACTICES.


B.                                     EMPLOYEE MAY ALSO BE ELIGIBLE TO
PARTICIPATE IN ANNUAL INCENTIVE COMPENSATION OR OTHER BONUS PROGRAMS AS
DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION.


C.                                     DURING THE TERM, EMPLOYEE SHALL BE
ENTITLED TO PARTICIPATE IN SUCH EMPLOYEE BENEFIT PLANS AND INSURANCE PROGRAMS
OFFERED BY THE COMPANY, OR WHICH IT MAY


 

 

 


 


--------------------------------------------------------------------------------





ADOPT FROM TIME TO TIME, FOR ITS EMPLOYEES, IN ACCORDANCE WITH THE TERMS AND
CONDITIONS THEREOF.


4.                                       TERMINATION


A.                                   EMPLOYEE’S EMPLOYMENT HEREUNDER MAY BE
TERMINATED BY THE COMPANY PRIOR TO THE TERMINATION DATE UNDER THE FOLLOWING
CIRCUMSTANCES:


(I)                                     UPON REVOCATION OR DISAPPROVAL OF THE
LICENSE REQUIRED PURSUANT TO THE NATION-STATE GAMING COMPACT BETWEEN THE SENECA
NATION OF INDIANS AND THE STATE OF NEW YORK (THE “COMPACT”), OR UPON DISAPPROVAL
BY THE NATIONAL INDIAN GAMING COMMISSION OF THE ISSUANCE OF ANY LICENSE BY THE
NATION PURSUANT TO ITS OWN GAMING ORDINANCES, IF EITHER SUCH ACTION RENDERS IT
UNLAWFUL FOR EMPLOYEE TO PERFORM IN THE CAPACITY SET FORTH IN THIS AGREEMENT, OR
IF ANY EVENT RENDERS IT UNLAWFUL FOR THE NATION AND/OR THE COMPANY TO CONTINUE
TO CONDUCT CASINO GAMING ON NATION TERRITORY.  FOR PURPOSES OF THIS AGREEMENT,
“NATION TERRITORY” SHALL INCLUDE CURRENT OR FUTURE NATION TERRITORY WHERE THE
COMPANY CONDUCTS OR WILL CONDUCT ITS GAMING OPERATIONS AS OF THE DATE EMPLOYEE’S
EMPLOYMENT IS TERMINATED;


(II)                                  UPON REVOCATION OR DISAPPROVAL OF SUCH
LICENSES FOR EMPLOYEE AS ARE REQUIRED PURSUANT TO THE COMPACT AND/OR BY THE
NATION’S OR THE COMPANY’S GAMING ORDINANCES;


(III)                               EMPLOYEE SHALL COMMIT AN ACT CONSTITUTING
“CAUSE,” WHICH IS DEFINED TO MEAN:

(A)                                  AN ACT OF DISHONESTY BY EMPLOYEE INTENDED
TO RESULT IN GAIN OR PERSONAL ENRICHMENT OF EMPLOYEE OR OTHERS AT THE EXPENSE OF
THE COMPANY OR ANY OF ITS AFFILIATES;

(B)                                 THE DELIBERATE AND INTENTIONAL REFUSAL BY
EMPLOYEE (EXCEPT BY REASON OF DISABILITY) TO PERFORM EMPLOYEE’S DUTIES
HEREUNDER;

(C)                                  ACTS OR OMISSIONS OF EMPLOYEE CONSTITUTING
GROSS NEGLIGENCE IN THE PERFORMANCE OF EMPLOYEE’S DUTIES HEREUNDER; OR

(d)                                 failure to perform any material term or
condition of this Agreement after written notice thereof from Company and a
reasonable opportunity to cure such failure (as determined by Company and
specified in the notice of breach).


(IV)                              EMPLOYEE SHALL DIE OR THE COMPANY SHALL FOR
ANY REASON WITHIN THE COMPANY’S OR THE NATION’S CONTROL PERMANENTLY CEASE TO
CONDUCT CASINO GAMING ON NATION TERRITORY; OR


(V)                                 EMPLOYEE SHALL BECOME UNABLE TO PERFORM THE
DUTIES AND RESPONSIBILITIES SET FORTH IN THIS AGREEMENT FOR A PERIOD OF 180 DAYS
IN ANY 365 DAY PERIOD BY REASON OF LONG-TERM PHYSICAL OR MENTAL DISABILITY.

2


--------------------------------------------------------------------------------





B.                                     IF EMPLOYEE’S EMPLOYMENT SHOULD BE
TERMINATED UNDER PARAGRAPH 4A ABOVE, THEN THE COMPANY SHALL AS SOON AS
ADMINISTRATIVELY FEASIBLE FOLLOWING TERMINATION PAY EMPLOYEE (OR EMPLOYEE’S
ESTATE, IF APPLICABLE) THE BASE COMPENSATION EARNED THROUGH THE DATE EMPLOYEE IS
TERMINATED, WHEREUPON THE COMPANY SHALL HAVE NO FURTHER LIABILITY OR OBLIGATION
TO EMPLOYEE UNDER THIS AGREEMENT OR OTHERWISE.


C.                                     IF EMPLOYEE’S EMPLOYMENT SHOULD BE
TERMINATED BY THE COMPANY FOR ANY REASON OTHER THAN THOSE SPECIFIED IN PARAGRAPH
4A ABOVE (IT BEING UNDERSTOOD THAT A PURPORTED TERMINATION FOR CAUSE WHICH IS
CONTESTED BY EMPLOYEE AND FINALLY DETERMINED NOT TO HAVE BEEN PROPER SHALL BE
TREATED AS A TERMINATION UNDER THIS PARAGRAPH 4C) OR PARAGRAPH 4D BELOW, THEN
THE COMPANY SHALL: (I) AS SOON AS ADMINISTRATIVELY FEASIBLE, PAY EMPLOYEE HIS OR
HER BASE COMPENSATION EARNED, BUT UNPAID, THROUGH THE DATE EMPLOYEE IS
TERMINATED, AND (II) AS SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING THE
APPLICABLE REVOCATION PERIOD SET FORTH IN THE GENERAL RELEASE OF CLAIMS
CONTEMPLATED IN PARAGRAPH 4E BELOW AND PROVIDED EMPLOYEE DOES NOT REVOKE THE
GENERAL RELEASE OR BREACH ANY PROVISION IN SECTION 5 OF THIS AGREEMENT FOLLOWING
EMPLOYEE’S TERMINATION, IN WHICH CASE ALL PAYMENTS UNDER THIS CLAUSE (II) SHALL
CEASE, CONTINUE TO PAY EMPLOYEE HIS OR HER BASE COMPENSATION IN EFFECT AS OF THE
DATE OF TERMINATION FOR A PERIOD EQUAL TO THE LESSER OF SIX (6) MONTHS OR THE
REMAINDER OF THE TERM, WHEREUPON THE COMPANY SHALL HAVE NO FURTHER LIABILITY OR
OBLIGATION TO EMPLOYEE UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT EMPLOYEE
SHALL HAVE A DUTY TO MITIGATE DAMAGES BY SEEKING OTHER EMPLOYMENT.  IF EMPLOYEE
SHALL OBTAIN OTHER EMPLOYMENT, PERFORM CONSULTING SERVICES OR BECOME ENTITLED TO
UNEMPLOYMENT BENEFITS, EMPLOYEE SHALL IMMEDIATELY NOTIFY THE COMPANY IN WRITING
AND THE COMPANY SHALL HAVE THE RIGHT TO OFFSET ON A DOLLAR FOR DOLLAR BASIS ANY
AMOUNTS PAYABLE TO EMPLOYEE UNDER THIS CLAUSE (II) BY ANY AMOUNTS EARNED BY
EMPLOYEE THROUGH OTHER EMPLOYMENT, CONSULTING ACTIVITIES OR UNEMPLOYMENT
BENEFITS.  EMPLOYEE AGREES TO KEEP THE COMPANY INFORMED OF WHETHER EMPLOYEE’S
EMPLOYMENT OR CONSULTING ACTIVITIES ARE ON A FULL OR PART-TIME BASIS, AND TO
PROVIDE THE COMPANY WITH SUCH OTHER DETAILS AS THE COMPANY SHALL REQUEST.


D.                                    EMPLOYEE MAY TERMINATE HIS OR HER
EMPLOYMENT FOR ANY REASON UPON SIXTY (60) DAYS PRIOR WRITTEN NOTICE TO THE
COMPANY.  IF EMPLOYEE TERMINATES HIS OR HER EMPLOYMENT PURSUANT TO THIS SECTION
4D, THE COMPANY SHALL AS SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING TERMINATION
PAY EMPLOYEE THE BASE COMPENSATION EARNED THROUGH THE DATE OF TERMINATION,
WHEREUPON THE COMPANY SHALL HAVE NO FURTHER LIABILITY OR OBLIGATION TO EMPLOYEE
UNDER THIS AGREEMENT OR OTHERWISE, INCLUDING OBLIGATIONS TO PAY EMPLOYEE
POST-TERMINATION SEVERANCE COMPENSATION.


E.                                      EMPLOYEE ACKNOWLEDGES AND AGREES THAT
THE PAYMENTS SET FORTH IN THIS SECTION 4 CONSTITUTE LIQUIDATED DAMAGES FOR
TERMINATION OF EMPLOYEE’S EMPLOYMENT DURING THE TERM AND SUCH LIQUIDATED DAMAGES
SHALL BE HIS ONLY REMEDY WITH RESPECT TO ANY CLAIM, INCLUDING, WITHOUT
LIMITATION, BREACH OF CONTACT, HE MAY HAVE UNDER THIS AGREEMENT AND THAT PRIOR
TO RECEIVING ANY SUCH PAYMENTS UNDER SECTION 4 AND AS A MATERIAL CONDITION
THEREOF, EMPLOYEE SHALL SIGN AND AGREE TO BE BOUND BY A GENERAL RELEASE OF
CLAIMS IN FAVOR OF THE COMPANY AND ITS AFFILIATES RELATED TO

3


--------------------------------------------------------------------------------





EMPLOYEE’S EMPLOYMENT (AND TERMINATION OF EMPLOYMENT) WITH THE COMPANY AND, IF
APPLICABLE, ANY AFFILIATES IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT
B AS MAY BE MODIFIED BY THE COMPANY IN GOOD FAITH TO REFLECT CHANGES IN LAW OR
ITS EMPLOYMENT PRACTICES.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT
TO THE CONTRARY, EMPLOYEE ACKNOWLEDGES AND AGREES THAT OTHER THAN ANY CLAIM FOR
THE LIQUIDATED DAMAGES CONTEMPLATED HEREUNDER, EMPLOYEE WAIVES ANY RIGHTS TO BE
AWARDED ANY OTHER DAMAGES WITH RESPECT TO ANY CLAIM EMPLOYEE MAY HAVE UNDER THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, COMPENSATORY OR PUNITIVE DAMAGES.


5.                                       RESTRICTIVE COVENANTS

For purposes of this section 5, the term “Company” shall include, in addition to
the Company, its affiliates and any of their respective predecessors,
successors, and assigns.


A.                                   EMPLOYEE ACKNOWLEDGES THAT:  (I) AS A
RESULT OF EMPLOYEE’S EMPLOYMENT  WITH THE COMPANY, EMPLOYEE WILL OBTAIN SECRET,
PROPRIETARY AND CONFIDENTIAL INFORMATION CONCERNING THE BUSINESS OF THE COMPANY,
INCLUDING, WITHOUT LIMITATION, BUSINESS AND MARKETING PLANS, STRATEGIES,
EMPLOYEE LISTS, PATRON LISTS, OPERATING PROCEDURES, BUSINESS RELATIONSHIPS
(INCLUDING PERSONS, CORPORATIONS OR OTHER ENTITIES PERFORMING SERVICES ON BEHALF
OF OR OTHERWISE ENGAGED IN BUSINESS TRANSACTIONS WITH THE COMPANY), ACCOUNTS,
FINANCIAL DATA, KNOW-HOW, COMPUTER SOFTWARE AND RELATED DOCUMENTATION, TRADE
SECRETS, PROCESSES, POLICIES AND/OR PERSONNEL, AND OTHER INFORMATION RELATING TO
THE COMPANY (“CONFIDENTIAL INFORMATION”); (II) THE CONFIDENTIAL INFORMATION HAS
BEEN DEVELOPED AND CREATED BY THE COMPANY AT SUBSTANTIAL EXPENSE AND THE
CONFIDENTIAL INFORMATION CONSTITUTES VALUABLE PROPRIETARY ASSETS AND THE COMPANY
WILL SUFFER SUBSTANTIAL DAMAGE AND IRREPARABLE HARM WHICH WILL BE DIFFICULT TO
COMPUTE IF, DURING THE TERM OF THE AGREEMENT AND THEREAFTER, EMPLOYEE SHOULD
ENTER A COMPETITIVE BUSINESS (AS DEFINED HEREIN) IN VIOLATION OF THE PROVISIONS
OF THIS AGREEMENT; (III) THE COMPANY WILL SUFFER SUBSTANTIAL DAMAGE WHICH WILL
BE DIFFICULT TO COMPUTE IF, DURING THE TERM OR THEREAFTER, EMPLOYEE SHOULD
SOLICIT OR INTERFERE WITH THE COMPANY’S EMPLOYEES OR PATRONS OR SHOULD DIVULGE
CONFIDENTIAL INFORMATION RELATING TO THE BUSINESS OF THE COMPANY; (IV) THE
PROVISIONS OF THIS SECTION 5 ARE REASONABLE AND NECESSARY FOR THE PROTECTION OF
THE BUSINESS OF THE COMPANY; (V) THE COMPANY WOULD NOT HAVE HIRED OR EMPLOYED
EMPLOYEE UNLESS EMPLOYEE SIGNED THIS AGREEMENT; AND (VI) THE PROVISIONS OF THIS
AGREEMENT WILL NOT PRECLUDE EMPLOYEE FROM OTHER GAINFUL EMPLOYMENT. 
“COMPETITIVE BUSINESS” SHALL MEAN ANY GAMING ESTABLISHMENT WHICH PROVIDES TO ITS
PATRONS GAMES OF CHANCE SUCH AS SLOT MACHINES, CARD GAMES, ROULETTE, AND SIMILAR
GAMES IN THE STATE OF NEW YORK OR WITHIN A 100 MILE RADIUS OF NATION TERRITORY,
AND ANY OTHER BUSINESS IN WHICH THE COMPANY IS THEN ENGAGED AS OF THE DATE OF
TERMINATION OF THIS AGREEMENT.


B.                                     EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE
UNAUTHORIZED DISCLOSURE OR MISUSE OF CONFIDENTIAL INFORMATION WILL CAUSE
SUBSTANTIAL DAMAGE TO THE COMPANY.  THEREFORE, EMPLOYEE AGREES NOT TO, AT ANY
TIME, EITHER DURING THE TERM OR THEREAFTER, DIVULGE, USE, PUBLISH OR IN ANY
OTHER MANNER REVEAL, DIRECTLY OR INDIRECTLY, TO ANY PERSON, FIRM OR CORPORATION
ANY CONFIDENTIAL INFORMATION OBTAINED OR LEARNED BY EMPLOYEE DURING THE COURSE
OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, WITH REGARD TO THE OPERATIONAL,
FINANCIAL, BUSINESS OR OTHER

4


--------------------------------------------------------------------------------





AFFAIRS AND ACTIVITIES OF THE COMPANY, THEIR OFFICERS, DIRECTORS OR EMPLOYEES
AND THE ENTITIES WITH WHICH THEY HAVE BUSINESS RELATIONSHIPS, EXCEPT (I) AS MAY
BE NECESSARY TO THE PERFORMANCE OF EMPLOYEE’S DUTIES WITH THE COMPANY, (II) WITH
THE COMPANY’S EXPRESS WRITTEN CONSENT, (III) TO THE EXTENT THAT ANY SUCH
INFORMATION IS IN THE PUBLIC DOMAIN OTHER THAN AS A RESULT OF EMPLOYEE’S BREACH
OF ANY OF OBLIGATIONS HEREUNDER, OR (IV) WHERE REQUIRED TO BE DISCLOSED BY COURT
ORDER, SUBPOENA OR OTHER GOVERNMENT PROCESS WHICH IS CONSISTENT WITH THE TERMS
AND CONDITIONS OF PARAGRAPHS 15(F) AND 15(G) OF THE COMPACT AND, IN SUCH EVENT,
EMPLOYEE SHALL COOPERATE WITH THE COMPANY IN ATTEMPTING TO KEEP SUCH INFORMATION
CONFIDENTIAL.


C.                                     DURING EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY AND FOR ONE (1) YEAR AFTER EMPLOYEE’S TERMINATION OF EMPLOYMENT FOR ANY
REASON (THE “RESTRICTED PERIOD”), EMPLOYEE, WITHOUT THE PRIOR WRITTEN PERMISSION
OF THE COMPANY, SHALL NOT, DIRECTLY OR INDIRECTLY, (I) ENTER INTO THE EMPLOY OF
OR RENDER ANY SERVICES TO ANY  CORPORATION, LIMITED LIABILITY COMPANY, ENTITY,
TRUST, GROUP, COMPANY, PARTNERSHIP OR INDIVIDUAL, ENGAGED IN A COMPETITIVE
BUSINESS; OR (II) BECOME ASSOCIATED WITH OR INTERESTED IN ANY COMPETITIVE
BUSINESS AS AN INDIVIDUAL, PARTNER, SHAREHOLDER, MEMBER, CREDITOR, DIRECTOR,
OFFICER, PRINCIPAL, AGENT, EMPLOYEE, TRUSTEE, CONSULTANT, ADVISOR OR IN ANY
OTHER RELATIONSHIP OR CAPACITY.  THIS PARAGRAPH 5C SHALL NOT PREVENT EMPLOYEE
FROM OWNING COMMON STOCK IN A PUBLICLY TRADED CORPORATION WHICH OWNS OR MANAGES
A CASINO PROVIDED EMPLOYEE DOES NOT TAKE AN ACTIVE ROLE IN THE OWNERSHIP OR
MANAGEMENT OF SUCH CORPORATION AND EMPLOYEE’S OWNERSHIP INTEREST REPRESENTS LESS
THAN 3% OF THE VOTING SECURITIES AND/OR ECONOMIC VALUE OF SUCH CORPORATION.


D.                                    BY EXECUTING THIS AGREEMENT, EMPLOYEE
ACKNOWLEDGES THAT EMPLOYEE UNDERSTANDS THAT THE COMPANY’S ABILITY TO OPERATE ITS
BUSINESS DEPENDS UPON ITS ABILITY TO ATTRACT AND RETAIN SKILLED PEOPLE AND THAT
THE COMPANY HAS AND WILL CONTINUE TO INVEST SUBSTANTIAL RESOURCES IN TRAINING
SUCH INDIVIDUALS.  THEREFORE, DURING THE RESTRICTED PERIOD, EMPLOYEE SHALL NOT,
WITHOUT THE PRIOR WRITTEN PERMISSION OF THE COMPANY, DIRECTLY OR INDIRECTLY
SOLICIT, EMPLOY OR RETAIN, OR HAVE OR CAUSE ANY OTHER PERSON OR ENTITY TO
SOLICIT, EMPLOY OR RETAIN, ANY PERSON WHO IS EMPLOYED OR IS PROVIDING PERSONAL
SERVICES TO THE COMPANY.


E.                                      BY EXECUTING THIS AGREEMENT, EMPLOYEE
ACKNOWLEDGES THAT EMPLOYEE UNDERSTANDS THAT THE COMPANY’S ABILITY TO OPERATE ITS
BUSINESS DEPENDS UPON ITS ABILITY TO ATTRACT AND RETAIN VENDORS AND PATRONS. 
THEREFORE, DURING THE RESTRICTED PERIOD, EMPLOYEE SHALL NOT, DIRECTLY OR
INDIRECTLY, SOLICIT, CONTACT, INTERFERE WITH, OR ENDEAVOR TO ENTICE AWAY FROM
THE COMPANY ANY OF ITS CURRENT OR POTENTIAL PATRONS OR ANY SUCH PERSONS OR
ENTITIES THAT WERE PATRONS OF THE COMPANY WITHIN THE ONE YEAR PERIOD IMMEDIATELY
PRIOR TO EMPLOYEE’S TERMINATION OF EMPLOYMENT.  EMPLOYEE FURTHER AGREES THAT,
DURING THE RESTRICTED PERIOD, EMPLOYEE SHALL NOT, DIRECTLY OR INDIRECTLY,
INTERFERE WITH, OR ENDEAVOR TO ENTICE AWAY FROM THE COMPANY ANY OF ITS CURRENT
OR POTENTIAL VENDORS OR ANY SUCH PERSONS OR ENTITIES THAT WERE VENDORS OF THE
COMPANY WITHIN THE ONE YEAR PERIOD IMMEDIATELY PRIOR TO EMPLOYEE’S TERMINATION
OF EMPLOYMENT.

5


--------------------------------------------------------------------------------





F.                                      EMPLOYEE ACKNOWLEDGES AND AGREES DURING
EMPLOYEE’S EMPLOYMENT AND FOR ALL TIME THEREAFTER THAT EMPLOYEE WILL NOT DEFAME
OR PUBLICLY CRITICIZE THE SERVICES, BUSINESS, INTEGRITY, VERACITY OR PERSONAL OR
PROFESSIONAL REPUTATION OF THE COMPANY AND ITS OFFICERS, DIRECTORS, EMPLOYEES,
AFFILIATES, OR AGENTS THEREOF IN EITHER A PROFESSIONAL OR PERSONAL MANNER.  THE
COMPANY ACKNOWLEDGES AND AGREES THAT DURING EMPLOYEE’S EMPLOYMENT AND FOR ALL
TIME THEREAFTER, THE COMPANY WILL NOT DEFAME OR PUBLICLY CRITICIZE EMPLOYEE
EITHER IN A PROFESSIONAL OR PERSONAL MANNER, EXCEPT AS MAY BE NECESSARY TO
DEFEND THE COMPANY FROM COMMENTS MADE BY OR ON BEHALF OF EMPLOYEE.


G.                                     IF EMPLOYEE COMMITS A BREACH, OR
THREATENS TO COMMIT A BREACH, OF ANY OF THE PROVISIONS OF THIS SECTION 5 OF THE
AGREEMENT, THE COMPANY SHALL HAVE THE RIGHT AND REMEDY TO HAVE THE PROVISIONS
SPECIFICALLY ENFORCED BY ANY COURT OR OTHER BODY HAVING JURISDICTION, IT BEING
ACKNOWLEDGED AND AGREED BY EMPLOYEE THAT THE SERVICES BEING RENDERED HEREUNDER
TO THE COMPANY ARE OF A SPECIAL, UNIQUE AND EXTRAORDINARY CHARACTER AND THAT ANY
SUCH BREACH OR THREATENED BREACH WILL CAUSE IRREPARABLE INJURY TO THE COMPANY
AND THAT MONEY DAMAGES WILL NOT PROVIDE AN ADEQUATE REMEDY TO THE COMPANY.  SUCH
RIGHT AND REMEDY SHALL BE IN ADDITION TO, AND NOT IN LIEU OF, ANY OTHER RIGHTS
AND REMEDIES AVAILABLE TO THE COMPANY AT LAW OR IN EQUITY.  ACCORDINGLY,
EMPLOYEE CONSENTS TO THE ISSUANCE OF AN INJUNCTION, WHETHER PRELIMINARY OR
PERMANENT, CONSISTENT WITH THE TERMS OF THIS AGREEMENT.


H.                                    IF, AT ANY TIME, THE PROVISIONS OF THIS
AGREEMENT SHALL BE DETERMINED TO BE INVALID OR UNENFORCEABLE UNDER ANY
APPLICABLE LAW, BY REASON OF BEING VAGUE OR UNREASONABLE AS TO AREA, DURATION OR
SCOPE OF ACTIVITY, THIS AGREEMENT SHALL BE CONSIDERED DIVISIBLE AND SHALL BECOME
AND BE IMMEDIATELY AMENDED TO ONLY SUCH AREA, DURATION AND SCOPE OF ACTIVITY AS
SHALL BE DETERMINED TO BE REASONABLE AND ENFORCEABLE BY THE COURT OR OTHER BODY
HAVING JURISDICTION OVER THE MATTER AND EMPLOYEE AND THE COMPANY AGREE THAT THIS
AGREEMENT AS SO AMENDED SHALL BE VALID AND BINDING AS THOUGH ANY INVALID OR
UNENFORCEABLE PROVISION HAD NOT BEEN INCLUDED HEREIN.


6.                                       MISCELLANEOUS


A.                                   EMPLOYEE REPRESENTS TO COMPANY THAT THERE
ARE NO RESTRICTIONS OR AGREEMENTS TO WHICH EMPLOYEE IS A PARTY WHICH WOULD BE
VIOLATED BY EMPLOYEE’S EXECUTION OF THIS AGREEMENT AND EMPLOYEE’S EMPLOYMENT
HEREUNDER.


B.                                     THIS AGREEMENT AND ALL QUESTIONS RELATING
TO ITS VALIDITY, INTERPRETATION, PERFORMANCE AND ENFORCEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE SENECA NATION OF INDIANS.


C.                                     NO AMENDMENT OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IN WRITING SIGNED BY BOTH PARTIES.


D.                                    THIS AGREEMENT CONTAINS THE ENTIRE
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE AMENDED OR MODIFIED EXCEPT BY A
WRITING SIGNED BY THE PARTY SOUGHT TO BE CHARGED.

6


--------------------------------------------------------------------------------





E.                                      THE INVALIDITY OR UNENFORCEABILITY OF
ANY PROVISION OR PROVISIONS OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, WHICH SHALL REMAIN IN
FULL FORCE AND EFFECT.


F.                                      EXCEPT AS OTHERWISE PROVIDED HEREIN,
THIS AGREEMENT SETS FORTH THE ENTIRE AGREEMENT OF THE PARTIES HERETO IN RESPECT
OF THE SUBJECT MATTER CONTAINED HEREIN AND SUPERSEDES ALL PRIOR AGREEMENTS,
PROMISES, COVENANTS, ARRANGEMENTS, COMMUNICATIONS, REPRESENTATIONS OR
WARRANTIES, WHETHER ORAL OR WRITTEN, BY ANY OFFICER, EMPLOYEE OR REPRESENTATIVE
OF ANY PARTY HERETO IN RESPECT OF SUCH SUBJECT MATTER.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, ANY PRIOR AGREEMENT OF THE PARTIES HERETO IN RESPECT OF THE
SUBJECT MATTER CONTAINED HEREIN IS HEREBY TERMINATED AND CANCELLED.


G.                                     ALL PAYMENTS HEREUNDER SHALL BE SUBJECT
TO ANY REQUIRED WITHHOLDING OF FEDERAL, STATE AND LOCAL TAXES PURSUANT TO ANY
APPLICABLE LAW OR REGULATION.


H.                                    THE SECTION HEADINGS IN THIS AGREEMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY, AND THEY FORM NO PART OF THIS AGREEMENT AND
SHALL NOT AFFECT ITS INTERPRETATION.


I.                                         THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL
OF WHICH, WHEN TAKEN TOGETHER, SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME
INSTRUMENT.


7.                                       ASSIGNMENT

This Agreement may not be assigned by either party unless consented to by the
other party in writing.


8.                                       COMPLIANCE WITH SECTION 409A OF THE
CODE

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and shall be construed and interpreted in
accordance with such intent.  Employee acknowledges and agrees that the Company
may revise any provision in this Agreement (including, without limitation,
provisions concerning the timing of any payments described hereunder) to the
extent necessary to comply with Section 409A of the Code and any regulations
and/or guidance promulgated thereunder.

[Signature Page Follows]

7


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

SENECA GAMING CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ John Pasqualoni

Date:

 

 

 

John Pasqualoni

 

 

 

 

President & CEO

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Patrick M. Fox

Date

 

 

 

Patrick M. Fox

 

 

 

 

 

 

8


--------------------------------------------------------------------------------




EXECUTION COPY

Exhibit A

Description of Duties

JOB SUMMARY:

The Vice President of Finance and CFO is directly responsible for the efficient
and effective operations of the Finance, Purchasing and Warehouse departments
and their employees. Responsible for timely issuance of all financial reports,
including Securities and Exchange Commission (SEC) filings and compliance with
Sarbanes Oxley requirements. The Vice President of Finance and CFO assumes
direct responsibility for ensuring that these departments are operating within
the guidelines of the Seneca Gaming Corporation’s policies and procedures,
Internal Control Standards and objectives.  Oversees all financial and
operational accounting functions through his/her direct reports.

ESSENTIAL FUNCTIONS AND RESPONSIBILITIES include the following. Other duties may
be assigned:

1.              Creates, develops and implements an effective strategy of
departmental organization and following management objectives.

2.               Develops departmental business plans to include performance and
profit objectives for short and long-term goals.

3.               Establishes, monitors, and reviews all departmental budgets on
a regular basis.  Ensure departments are meeting or exceeding established
financial and performance goals.  Provides recommendations to improve financial
results.

4.               Reviews activity reports and financial statements to determine
progress and status in attaining objectives and proposes revisions to plans in
accordance with current conditions.

5.               Ensures effective recruitment, hiring, training, recognition,
coaching, terminations, and other personnel related matters are being handled
appropriately throughout all departments.

6.               Responsible for the development of departmental procedures and
compliance with internal controls to ensure proper financial operations,
including compliance with Sarbanes Oxley requirements of the SEC.

7.               Oversees and directs budgeting, income audit, financial
analysis, financial reporting, general accounting, purchasing, and risk
management areas.

8.               Responsible for the timely issuance of internal financial
reports, and all financial filings with the SEC, including, 10-K, 10-Qs and,
when appropriate 8-Ks.

9.               Coordinates obtaining all internal officer certification for
SEC filings.

10.         Ensures compliance with of the debt covenants of the Company’s debt.

11.         In conjunction with the COO maintains relationships with the
Company’s investors and analysts ensuring timely and accurate supply of
financial data in compliance with all confidential guidelines of the Company and
the SEC.

12.         Informs appropriate management of the Company’s and its subsidiaries
financial position, and issues financial and operating reports.

13.         Coordinates the establishment of budget programs.

14.         Oversees and directs the preparation and issuance of the Nation
Gaming Operations regulatory and required reports, including SEC.

15.         Through staff, provides analysis of marketing promotions and events.

16.         Communicates regularly with subordinate managers regarding
operational, business policy and staffing issues.

17.         Evaluates management performance and provides feedback in order to
further develop management team.

9


--------------------------------------------------------------------------------




18.         Implements and monitors controls designed to assure full compliance
with state, Federal, and Nation regulatory requirements.

19.         Provides exceptional customer service to all patrons and
communicates in a pleasant, friendly, and professional manner at all times. 
Maintains a professional work environment with supervisors and staff.

20.         Attends all necessary training meetings.

21.         Member of SARC, Credit and Complimentary Committees.

22.         Duties, responsibilities, requirements and expectations pertaining
to this job are subject to change as needed.  Hours are determined by 24-hour
schedule.

23.

10


--------------------------------------------------------------------------------




EXECUTION COPY

Exhibit B

Form of Release

See Attached.

11


--------------------------------------------------------------------------------




 

MUTUAL RELEASE OF ALL CLAIMS

Release of Claims by Executive.

It is understood and agreed by the Seneca Gaming Corporation (the “Company”), a
governmental instrumentality of the Seneca Nation of Indians of New York, and
___________________ (“Executive”), that in consideration of the mutual promises
and covenants contained in this general release of all claims (the “Release
Agreement”), Executive, on behalf of Executive and Executive’s agents,
representatives, administrators, receivers, trustees, estates, heirs, devisees,
assignees, legal representatives, and attorneys, past or present (as the case
may be), hereby irrevocably and unconditionally releases, discharges, and
acquits all the Released Parties (as defined below) from any and all claims,
promises, demands, liabilities, contracts, debts, losses, damages, attorneys’
fees and causes of action of every kind and nature, known and unknown, up to and
including the Effective Date (as defined below), provided, however, that any
claims arising after the Effective Date from the then present effect of acts or
conduct occurring on or before the Effective Date shall be deemed released under
this agreement, including but not limited to causes of action, claims or rights
arising out of, or which might be considered to arise out of or to be connected
in any way with (i) Executive’s employment or service with the Company and, to
the extent applicable, a Released Party, or the termination thereof; (ii) the
Employment Agreement dated as of _______________ between the Company and
Executive, or the termination thereof; (iii) any treatment of Executive by any
of the Released Parties, which shall include, without limitation, any treatment
or decisions with respect to hiring, placement, promotion, discipline, work
hours, demotion, transfer, termination, compensation, performance review, or
training; (iv) any statements or alleged statements by the Company or any of the
Released Parties regarding Executive, whether oral or in writing; (v) any
damages or injury that Executive may have suffered, including without
limitation, emotional or physical injury, compensatory damages, or lost wages;
(vi) employment discrimination, which shall include, without limitation, any
individual or class claims of discrimination on the basis of age, disability,
sex, race, religion, national origin, citizenship status, marital status, sexual
preference, or any other basis whatsoever; or (vii) all such other claims that
Executive could assert against any, some, or all of the Released Parties in any
forum, whether such claims are known or unknown, accrued or unaccrued,
liquidated or contingent, direct or indirect.

Said release shall be construed as broadly as possible and shall also extend to
release the Released Parties, without limitation, from any and all claims that
Executive has alleged or could have alleged, whether known or unknown, accrued
or unaccrued, against any Released Party for violation(s) of any of the
following, to the extent applicable:  the National Labor Relations Act, as
amended; Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act; the Civil Rights Act of 1991; Sections
1981-1988 of Title 42 of the United States Code; the Equal Pay Act; the Employee
Retirement Income Security Act of 1974, as amended; the Immigration Reform
Control Act, as amended; the Americans with Disabilities Act of 1990, as
amended; the Fair Labor Standards Act, as amended; the Occupational Safety and
Health Act, as amended; the New York Human Rights Law; the New York City Human
Rights

12


--------------------------------------------------------------------------------




Law; the New York Labor Law; the New York Whistleblower Protection Law; the New
York Wage and Hour Laws; the New York City Administrative Code; any other
tribal, federal, state, or local law or ordinance; any public policy,
whistleblower, contract, tort, or common law; and any demand for costs or
litigation expenses, including but not limited to attorneys’ fees.

The term “Released Parties” or “Released Party” as used herein shall mean and
include: the Company and the Company’s parents, subsidiaries, affiliates, and
all of their predecessors and successors (collectively, the “Released
Entities”), and with respect to each such Released Entity, all of its former,
current, and future officers, directors, agents, representatives, employees,
servants, owners, shareholders, partners, joint venturers, attorneys, insurers,
administrators, and fiduciaries, and any other persons acting by, through,
under, or in concert with any of the persons or entities listed herein.

Pursuant to the Older Workers Benefit Protection Act of 1990, Executive
understands and acknowledges that by executing this Release Agreement and
releasing all claims against any of the Released Parties, Executive has waived
any and all rights or claims that Executive has or could have against any
Released Party under the Age Discrimination in Employment Act, which includes
any claim that any Released Party discriminated against Executive on account of
Executive’s age.  Executive also acknowledges the following:

(a)                                  The Company, by this written Release
Agreement, has advised Executive to consult with an attorney prior to executing
this Release Agreement;

(b)                                 This Release Agreement does not include
claims arising after the Effective Date, provided, however, that any claims
arising after the Effective Date from the then present effect of acts or conduct
occurring on or before the Effective Date shall be deemed released under this
Release Agreement;

(c)                                  The Company has provided Executive the
opportunity to review and consider this Release Agreement for twenty-one (21)
days from the date Executive receives this Release Agreement.  At Executive’s
option and sole discretion, Executive may waive the twenty-one (21) day review
period and execute this Release Agreement before the expiration of twenty-one
(21) days.  If Executive elects to waive the twenty-one (21) day review period,
Executive acknowledges and admits that Executive was given a reasonable period
of time within which to consider this Release Agreement and Executive’s waiver
is made freely and voluntarily, without duress or any coercion by any other
person; and

(d)                                 Executive may revoke this Release Agreement
within a period of seven (7) days after execution of the agreement.  Executive
agrees that any such revocation is not effective unless it is made in writing
and delivered to the Company, to the attention of the General Counsel of the
Seneca Gaming Corporation, 310 Fourth Street, Niagara Falls, New York (Seneca
Nation Territory) 14303, by the end of the seventh (7th) calendar day.  Under
any such valid revocation, Executive shall not be entitled to any benefits under
this Release Agreement and this Release Agreement shall become null and

13


--------------------------------------------------------------------------------




void.  This Release Agreement becomes effective on the eighth (8th) calendar day
after it is executed by both parties (the “Effective Date”).

Executive confirms that no claim, charge, or complaint against any of the
Released Parties, brought by Executive, exists before any federal, state, or
local court or administrative agency.  Executive hereby waives Executive’s right
to accept any relief or recovery, including costs and attorney’s fees, from any
charge or complaint before any federal, state, or local court or administrative
agency against any of the Released Parties, except as such waiver is prohibited
by law.

Executive agrees that Executive will not, unless otherwise prohibited by law, at
any time hereafter, participate in as a party, or permit to be filed by any
other person on  Executive’s behalf or as a member of any alleged class of
persons, any action or proceeding of any kind, against the Released Parties or
any past, present or future employee benefit and/or pension plans or funds of
the Released Entities with respect to any act, omission, transaction or
occurrence up to and including the date of the execution of this Release
Agreement.  Executive further agrees that Executive will not seek or accept any
award or settlement from any source or proceeding with respect to any claim or
right covered by this paragraph or by the Release Agreement and that this
Release Agreement shall act as a bar to recovery in any such proceedings.

Executive agrees that neither this Release Agreement nor the furnishing of the
consideration for the general release set forth in this Release Agreement shall
be deemed or construed at any time for any purpose as an admission by the
Released Parties of any liability or unlawful conduct of any kind.  Executive
further acknowledges and agrees that the consideration provided for herein is
adequate consideration for Executive’s obligations under this Release Agreement.

Release of Claims by Company.

Subject to the provisions of this Release Agreement and subject to Executive not
exercising Executive’s revocation rights hereunder, the Company hereby
irrevocably and unconditionally releases, waives and fully and forever
discharges Executive, from and against any and all claims, liabilities,
obligations, covenants, rights, demands and damages of any nature whatsoever,
whether known or unknown, anticipated or unanticipated, arising from, by reason
of or in any way related to any transaction, event or circumstance which
occurred or existed prior to and including the date of this Release Agreement
arising out of or in any way related to Executive’s employment with the Company
and, to the extent applicable, a Released Party, or the termination thereof. 
Notwithstanding the provisions of this paragraph, nothing in this waiver or
release shall be construed to constitute any release or waiver by the Company of
its rights or claims against Executive arising out of any intentional or willful
misconduct or fraudulent or criminal acts engaged in by Executive while in the
course of Executive’s employment or service.

Miscellaneous.

This Agreement and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed in accordance
with the laws of the Seneca Nation of Indians.  If any provision of the Release
Agreement other than the general release set

14


--------------------------------------------------------------------------------




forth above, is declared legally or factually invalid or unenforceable by any
court of competent jurisdiction and if such provision cannot be modified to be
enforceable to any extent or in any application, then such provision immediately
shall become null and void, leaving the remainder of this Release Agreement in
full force and effect.  If any portion of the general release set forth in this
Release Agreement is declared to be unenforceable by a court of competent
jurisdiction in any action in which Executive participates or joins, Executive
agrees that all consideration paid to Executive under this Release Agreement
shall be offset against any monies that Executive may receive in connection with
any such action.

This Release Agreement sets forth the entire agreement between Executive and the
Released Parties and it supersedes any and all prior agreements or
understandings with respect to the subject matter hereof, whether written or
oral, between the parties, except as otherwise specified in this Release
Agreement.  Executive acknowledges that Executive has not relied on any
representations, promises, or agreements of any kind made to her in connection
with Executive’s decision to sign this Release Agreement, except for those set
forth in this Release Agreement.

This Release Agreement may not be amended except by a written agreement signed
by both parties, which specifically refers to this Release Agreement.

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE CAREFULLY HAS READ THIS RELEASE AGREEMENT;
THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO THOROUGHLY DISCUSS ITS TERMS WITH
COUNSEL OF EXECUTIVE’S CHOOSING; THAT EXECUTIVE FULLY UNDERSTANDS ITS TERMS AND
ITS FINAL AND BINDING EFFECT; THAT THE ONLY PROMISES MADE TO SIGN THIS RELEASE
AGREEMENT ARE THOSE STATED AND CONTAINED IN THIS RELEASE AGREEMENT; AND THAT
EXECUTIVE IS SIGNING THIS RELEASE AGREEMENT KNOWINGLY AND VOLUNTARILY. 
EXECUTIVE STATES THAT EXECUTIVE IS IN GOOD HEALTH AND IS FULLY COMPETENT TO
MANAGE EXECUTIVE’S BUSINESS AFFAIRS AND UNDERSTANDS THAT EXECUTIVE MAY BE
WAIVING SIGNIFICANT LEGAL RIGHTS BY SIGNING THIS RELEASE AGREEMENT.

[Signature Page Follows]

15


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Executive has executed this Release Agreement as of the date
set forth below.

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

Sworn to and subscribed before me

 

 

 

 

this ___ day of _____________, 20___.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY

 

 

 

 

SENECA GAMING CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

16


--------------------------------------------------------------------------------